DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/04/20.  Applicant's election with traverse of claims 15-25 in the reply filed on 12/04/20 is acknowledged.  The traversal is on the ground(s) that all claims have already been searched an examined by the International Searching Authority and that the prior applications have been found to have novelty, inventive step, and industrial applicability and therefore the claims should not be subject to a unity of invention requirement.  This is not found persuasive because the claims are clearly drawn to different inventions and the inventions lack the same or corresponding special technical feature.  In this case, the invention of Group 1 is drawn to sensing an amount a lever has been tightened, processing the distance, and transforming the distance into a braking magnitude.  Group 2, the elected group is drawn to control aspects of braking a vehicle in view of a first and second braking system, and does not relate to the technical feature of transforming the distance into a braking magnitude.  Rather, Group 2 has the special technical feature of determining when to activate a first and second braking component.  The unity of invention restriction therefore is maintained.  
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite ranges from a fourth range to a seventh range.  This is not clear however because claims 29 and 30 depend from claim 27, meaning it is not clear if the claim is implying that there are three ranges ALONG with the fourth and fifth range for claim 29 or if claim 30 is implying that a sixth and seventh range further includes five previous ranges.  The specification and figures appear to discuss three embodiments in which each range set is its own embodiment.  The claims are therefore indefinite and a person of ordinary skill in the art would be confused with respect to the claim language.  

Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is vague and unclear.  The claim recites “controlling the second braking part to determine, according to the control signal, a locking duration and a driving duration of a driving part within a period of time pre-determined; controlling the driving part to stop driving within the locking duration.”  This feature is not clear as to whether there are two operations, either a driving duration or a locking duration and further is not clear as to how the driving is performed within the locking duration.  This is not clear as to whether the driving part is always driven, therefore creating a clarity problem between the driving duration and the locking duration OR if the claim is reciting that while the driving part is in the locking duration, the driving part is not driven and when the driving part is in the driving duration, the driving part is positively driven to brake the vehicle.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-27, 29, 31, and 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang CN103171543A (description translation attached).

Regarding claim 26, Kang discloses a controlling method, applying to mobile equipment having a first braking part and a second braking part, the controlling method comprising:  Page 6 

acquiring a first operation (in at least paragraph [0071], the degree at which the rider moves the left brake lever corresponds to the degree to which he wishes to decelerate); 

determining, according to the first operation, a braking strategy (in at least paragraph [0071], the degree at which the rider moves the left brake lever corresponds to the degree to which he wishes to decelerate);  



controlling, according to the first parameter, first braking on the mobile equipment by the first braking part (in at least paragraph [0071], the degree at which the rider moves the left brake lever corresponds to the degree to which he wishes to decelerate); 

generating a control signal corresponding to the second parameter (in at least paragraph [0075], the electronic brake system may be equipped with auxiliary brake device, for example a hydraulic assist device that acts on the aforementioned brake mechanical brake element, further, the ECU is connected to the auxiliary brake device and controls the auxiliary brake device to provide different levels of auxiliary braking force based on the detected brake lever operation information); and 

controlling, according to the control signal, second braking on the mobile equipment by the second braking part (in at least paragraph [0075], the electronic brake system may be equipped with auxiliary brake device, for example a hydraulic assist device that acts on the aforementioned brake mechanical brake element, further, the ECU is connected to the auxiliary brake device and controls the auxiliary brake device to provide different levels of auxiliary braking force based on the detected brake lever operation information).  



 
determining, according to the first operation, a braking strategy comprises: in response to acquiring the first operation, detecting, using the sensor, a course of the moving structure corresponding to the first operation (in at least paragraph [0071], stroke sensor, angle sensor, outputs the different signals from each lever based on driver intention and further the degree to which the rider moves the lever, corresponds to a degree he wishes to decelerate); and 

determining, according to the course, the braking strategy (in at least paragraph [0071], stroke sensor, angle sensor, outputs the different signals from each lever based on driver intention and further the degree to which the rider moves the lever, corresponds to a degree he wishes to decelerate). 
 


Regarding claim 29, Kang discloses the limitations of claim 27 as shown above.  Kang further discloses the controlling method, wherein the first parameter indicates a braking strength of the first braking part(in at least paragraph [0071], the degree at which the rider moves the left brake lever corresponds to the degree to which he wishes to decelerate), wherein the second parameter indicates a braking strength of the second braking part  (in at least paragraph [0075], the electronic brake system may be equipped with auxiliary brake device, for example a hydraulic assist device that acts on the aforementioned brake mechanical brake element, further, the ECU is connected to the auxiliary brake device and controls the auxiliary brake device to provide different levels of auxiliary braking force based on the detected brake lever operation information) comprises: 



in response to the course being within a fifth range, setting both the first parameter and the second parameter to be greater than zero, wherein the course within the fourth range is less than the course within the fifth range (in at least paragraph [0075], the electronic brake system may be equipped with auxiliary brake device, for example a hydraulic assist device that acts on the aforementioned brake mechanical brake element, further, the ECU is connected to the auxiliary brake device and controls the auxiliary brake device to provide different levels of auxiliary braking force based on the detected brake lever operation information, meaning based on operation of the brake lever, braking is occurring and this means the lever is greater than the fourth range).  
  
  

Regarding claim 31, Kang discloses the limitations of claim 27 as shown above.  Kang further discloses the controlling method, wherein the braking strategy further comprises: 

in response to the first parameter being greater than zero, increasing the first parameter as the course increases (in at least paragraph [0071], stroke sensor, angle sensor, outputs the different signals from each lever based on driver intention and further the degree to which the rider moves the lever, corresponds to a degree he wishes to decelerate); and/or in response to the second parameter being greater than zero, increasing the second parameter as the course increases (in at least paragraph [0075], the electronic brake system may be equipped with auxiliary brake device, for example a hydraulic assist 

Regarding claim 33, Kang discloses the limitations of claim 26 as shown above.  Kang further discloses the mobile equipment, having a first braking part (brake controlled by lever) and a second braking part (auxiliary brake), the mobile equipment comprising a processor (ECU) arranged for performing the controlling method of claim 26 (rejected above).

Regarding claim 34, Kang discloses the limitations of claim 33 as shown above.  Kang further discloses the mobile equipment, wherein the first braking part is connected to a moving structure, wherein the mobile equipment further comprises a sensor for detecting a course of the moving structure, wherein the acquiring a first operation (in at least paragraph [0071], stroke sensor, angle sensor, outputs the different signals from each lever based on driver intention);
 
determining, according to the first operation, a braking strategy comprises: in response to acquiring the first operation, detecting, using the sensor, a course of the moving structure corresponding to the first operation (in at least paragraph [0071], stroke sensor, angle sensor, outputs the different signals from each lever based on driver intention and further the degree to which the rider moves the lever, corresponds to a degree he wishes to decelerate); and 

determining, according to the course, the braking strategy (in at least paragraph [0071], stroke sensor, angle sensor, outputs the different signals from each lever based on driver intention and further the degree to which the rider moves the lever, corresponds to a degree he wishes to decelerate). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang CN103171543A in view of Nishikawa US 2011/0043031.

	Regarding claim 28, Kang discloses the limitations of claim 27 as shown above.  Kang further discloses the controlling method, wherein the first parameter indicates a braking strength of the first braking part (in at least paragraph [0071], the degree at which the rider moves the left brake lever corresponds to the degree to which he wishes to decelerate), wherein the second parameter indicates a braking strength of the second braking part  (in at least paragraph [0075], the electronic brake system may be equipped with auxiliary brake device, for example a hydraulic assist device that acts on the aforementioned brake mechanical brake element, further, the ECU is connected to the auxiliary brake 

in response to the course being within a first range, setting both the first parameter and the second parameter to zero (in at least paragraph [0034], the maximum open position of the handlebar plus or minus the mechanical hysteresis of the lever acting on pulling the brake components and further in paragraph [0041], wherein a user pulls the brake lever from the maximum open position until the abutment part moves in the direction away from the switch so that the switch is switched to another state, therefore from no movement to the point at which the switch is changed is the course of movement in which no braking occurs); and/or 

in response to the course being within a third range, setting both the first parameter and the second parameter to be greater than zero, wherein the course within the first range is less than the course within the second range, wherein the course within the second range is less than the course within the third range (in at least paragraph [0075], the electronic brake system may be equipped with auxiliary brake device, for example a hydraulic assist device that acts on the aforementioned brake mechanical brake element, further, the ECU is connected to the auxiliary brake device and controls the auxiliary brake device to provide different levels of auxiliary braking force based on the detected brake lever operation information).  
  
Although the claim is a method that only requires one of the ranges being met based on the claim construction of the alternative language being used, Kang fails to explicitly disclose, however Nishikawa teaches the controlling method wherein in response to the course being within a second range, setting the first parameter to be greater than zero and the second parameter to zero; or setting the first parameter to zero and the second parameter to be greater than zero and further wherein the course within the first range is less than the course within the second range, wherein the course within the second range is less than the course within the third range (in at least paragraphs [0064-0066], wherein a rear wheel brake operation is performed, there is no front wheel brake operation, and the brake operating 

Regarding claim 30, Kang discloses the method of claim 27 as shown above.  Kang further discloses the controlling method, wherein the first parameter indicates a braking strength of the first braking part (in at least paragraph [0071], the degree at which the rider moves the left brake lever corresponds to the degree to which he wishes to decelerate), wherein the second parameter indicates a braking strength of the second braking part  (in at least paragraph [0075], the electronic brake system may be equipped with auxiliary brake device, for example a hydraulic assist device that acts on the aforementioned brake mechanical brake element, further, the ECU is connected to the auxiliary brake device and controls the auxiliary brake device to provide different levels of auxiliary braking force based on the detected brake lever operation information) wherein the braking strategy comprises: 


in response to the course being within a seventh range, setting both the first parameter and the second parameter to be greater than zero, wherein the course within the sixth range is less than the course within the seventh range (in at least paragraph [0075], the electronic brake system may be equipped with auxiliary brake device, for example a hydraulic assist device that acts on the aforementioned brake mechanical brake element, further, the ECU is connected to the auxiliary brake device and controls the auxiliary brake device to provide different levels of auxiliary braking force based on the detected brake lever operation information).   

.

Claims 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang CN103171543A in view of Harding US 2011/0233994.

Regarding claim 32, Kang discloses the limitations of claim 26 as shown above.  Kang fails to explicitly disclose however Harding teaches the controlling method, wherein the controlling, according to the control signal, second braking on the mobile equipment by the second braking part comprises:  Page 8 

controlling the second braking part to determine, according to the control signal, a locking duration and a driving duration of a driving part within a period of time pre-determined; controlling the driving part to stop driving within the locking duration (in at least Fig. 5a, and paragraph [0029], wherein the friction brake is locked for a duration of time until the regenerative braking torque reaches a maximum value, and then the friction and regenerative braking elements are driven).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the first and second braking part .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

-Ozsoylu US 2015/0203087 discloses a boost arrangement for pressurizing a master cylinder of a vehicle braking system of a vehicle includes a housing, a primary piston and a secondary piston.  The housing defines a boost chamber filled with brake fluid.  The primary piston is disposed in the boost chamber and defines an opening extending therethrough.  The secondary piston has an end extending into the opening defined by the primary piston.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NICHOLAS K WILTEY/             Primary Examiner, Art Unit 3669